DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5 March 2021 has been entered.  Claims 19, 21-24, 28-40, and 43-48 remain pending in the application.  Claims 20, 25-27, 41, and 42 have been canceled.  Applicant's amendments to the Claims have overcome each and every objection, 112(f) interpretation, and rejection previously set forth in the Non-Final Office Action dated 12 January 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Kottmeier on 9 March 2021.
The application has been amended as follows: 
Claim 1, line 12 - replace “recess structure” with --surface--.
Claim 1, line, 13 - replace “recess structure” with --surface--.
Claim 21 should read as follows:  “The electrostatic sprayer apparatus of Claim 19, wherein the first linear guide projection is configured for insertion into the main body housing along the first corresponding surface and the second linear guide projection is configured for insertion into the main body housing along the second corresponding surface.”
Claim 39, line 12 - replace “recess structure” with --surface--.
Claim 39, line, 14 - replace “recess structure” with --surface--.
Claim 40 should read as follows:  “The electrostatic sprayer apparatus of Claim 39, wherein the first linear guide projection is configured for insertion into the main body housing along the first corresponding surface and the second linear guide projection is configured for insertion into the main body housing along the second corresponding surface.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a








/CODY J LIEUWEN/Primary Examiner, Art Unit 3752